There is evidence here to support a finding by the trial court that the plaintiff has been continuously and repeatedly prevented from exercising his right to visit his children as ordered by the trial court. There is no contention, or evidence that there is good cause to deny the father all visitation rights.
This court has previously stated, in Walburn v. Walburn, No. 72AP-88, Court of Appeals for Franklin County, rendered July 5, 1972 (1972 Decisions, page 1930):
"A parent's right of visitation with his child and the child's right of visitation by his parent is a right independent of any court order. While this right of visitation is not absolute, it will be denied only under extraordinary circumstances or where the parent seeking visitation rights is unfit. See annotation 88 A. L. R. 2d 151.
"The parent having custody of a minor child has a duty to accord visitation rights to the other parent whether or not there is a court order to that effect. This is the necessary conclusion from the third paragraph of the syllabus ofPorter v. Porter (1971), 25 Ohio St. 2d 123, which states:
" `The need of a child for visitation with a separated parent is a natural right of the child, and is as worthy of protection as is the parent's right of visitation with the child; thus, the failure, without just cause, of a divorced or separated parent having custody of a child to accord visitation rights to the other parent is not only an infringement of the other parent's right to visitation but is also an infringement of the child's right to receive the love, affection, training and companionship of the parent.' "
In my opinion, the trial court, in making "* * * such modification as it determines just in an order of support of a child * * *" may suspend an order of support entirely, if, for example, the other spouse is shown capable of total support. Here, there is neither evidence, nor a showing that the court heard evidence, bearing upon the source of support for the subject children. This determination is essential for the welfare of the children, as well as society in *Page 273 
general, to prevent the children from becoming dependant upon the state for their support.
This case should be remanded for the purpose of making this determination. Assignment of error II(1) should be partially sustained and the remaining assignments of error overruled.